Judgment of the circuit court reversed and that of the common pleas affirmed.
*370Journal entry: It appearing from the record in this cause, that the plaintiff in error, C. C. Bittner, was guilty of no fraud or concealment in procuring the bond sued upon, and that the same was not obtained by him in consideration of compounding a felony, it is ordered and adjudged by this court that the judgment of the circuit court be, and the same hereby is, reversed and the judgment of the common pleas court affirmed. — Reporter.
Nichols, C. J., Shauck, Johnson, Donahue, Wanamaker, Newman and Wilkin, JJ., concur.